UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6921


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BILLY DEONANDRE HODGE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-01082-TLW-1; 4:12-cv-00732-TLW)


Submitted:   November 22, 2013            Decided:   December 3, 2013


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Deonandre Hodge, Appellant Pro Se. Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy    Deonandre        Hodge    seeks    to     appeal   the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The    order    is     not     appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).              A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this       standard        by     demonstrating         that

reasonable       jurists     would     find     that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural        grounds,        the    prisoner       must

demonstrate      both    that   the     dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hodge has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with    oral     argument        because    the       facts    and    legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3